PER CURIAM:
Michael Baumhaft appeals from the district court’s orders affirming the bankruptcy court’s order granting the trustee’s motion to correct a scrivener’s error in the 1998 Judgment of the bankruptcy court to conform to the contemporaneously-filed Order, pursuant to Fed.R.Civ.P. 60(a), Fed. R. Bankr. 9024, and denying his motion for a rehearing. We have reviewed the record and the briefs filed by the parties and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Baumhaft v. McGuffin, No. 4:06-cv-03617-RBH, 2007 WL 2783404 (D.S.C. Sept. 21 2007) & 2007 WL 3119611 (D.S.C. Oct. 22, 2007). We grant counsel’s motion to withdraw from the case. We also grant the Appellee’s motion to submit this case on the briefs because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.